Citation Nr: 0522728	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  04-03 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 40 percent for post-
operative residuals, lumbar laminectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to October 
1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1998 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).

In May 2005, the veteran testified at a personal hearing 
before the Board.  A transcript of that hearing has been 
associated with the claims file.


FINDING OF FACT

Throughout the rating period on appeal, the veteran's post-
operative residuals, lumbar laminectomy have been manifested 
by subjective complaints of pain radiating to the right lower 
extremity, productive of no more than severe limitation of 
motion, with no more than mild neurological deficit, without 
demonstrated incapacitating episodes.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 40 
percent for post-operative residuals, lumbar laminectomy, 
prior to September 23, 2002, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293, 5295 (as in effect prior to September 23, 2002).

2.  The schedular criteria for a separate 40 percent 
evaluation, but no higher, for orthopedic manifestations of 
the service-connected post-operative residuals, lumbar 
laminectomy, from September 23, 2002 to September 25, 2003, 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (as in effect from September 23, 
2002 to September 25, 2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5295 (as in effect prior to September 26, 2003).

3.  The schedular criteria for a separate 10 percent 
evaluation, but no higher, for neurologic manifestations of 
the service-connected post-operative residuals, lumbar 
laminectomy, from September 23, 2002, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (as in effect from September 23, 2002 to September 
25, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (as in 
effect from September 26, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 8520, 8521, 8524 (2004).

4.  The schedular criteria for an evaluation in excess of 40 
percent for post-operative residuals, lumbar laminectomy from 
September 26, 2003, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5238, 
5243 (effective from September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims and Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A (West 2002).

Notice

With regard to the issue of an increased evaluation for post-
operative residuals, lumbar laminectomy, the Board notes that 
a VA letter issued in September 2002 apprised the appellant 
of the information and evidence necessary to substantiate his 
claim, which information and evidence, if any, that he is to 
provide, and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  He was also requested to 
provide any evidence in his possession that pertains to the 
claim.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. 
§ 5103 (West 2002), and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim for an increased evaluation was filed and 
initially denied prior to the enactment of the VCAA.  
Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  See Mayfield v. Nicholson, No 02-1077 
(U. S. Vet. App. April 14, 2005).

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in September 2002 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of his case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private medical reports, 
as well as reports of VA examination.  The veteran has been 
afforded the opportunity for a personal hearing on appeal.  
The Board has carefully reviewed the veteran's statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim for an increased evaluation.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.

Legal Criteria 

Increased Rating

A.  General Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4 (2004).  The rating schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2004).  

Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2004); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The standard of review for cases before the Board is as 
follows: when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a (claimant) need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994).  Moreover, as a general 
matter, regulations provide in substance that where no 
specific rating criteria address the specific symptomatology 
associated with a particular disability, such disability 
should be evaluated under the provisions of a diagnostic code 
where the functions affected and anatomical localization and 
symptomatology are closely analogous to that given diagnostic 
code.  See 38 C.F.R. § 4.20 (2004).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

When assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  

The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (2004).  

The factors of disability reside in reductions of their 
normal excursion of movement in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45 (2004).  

By regulatory amendments, which became effective September 
23, 2002 and September 26, 2003, substantive changes were 
made to the schedular criteria for evaluating the spine, set 
forth at 38 C.F.R. § 4.71a.  See 67 Fed. Reg. 54345 - 54349 
(Aug. 22, 2002) and 68 Fed. Reg. 51454-51458 (August 27, 
2003).  In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, where a law or regulation changes during the 
pendency of a claim or appeal, the Board must apply the 
version of the law that is more favorable to the claimant.  
However, in VAOPGCPREC 7-2003 (Nov. 19, 2003), the VA General 
Counsel held that the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003), expressly overruled the Court's 
holding in Karnas to the extent that decision allowed the 
retroactive application of a statute or regulation, where the 
statute or regulation did not expressly provide for 
retroactive application.  The Federal Circuit's decisions 
leading up to the decision in Kuzma clearly show that it was 
the intent of the Federal Circuit to overrule the holding in 
Karnas as it might be applied to any change in a statute or 
regulation.  See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002); see also Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002).

B.  The Old Spine Regulations 

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5295 (as 
in effect prior to September 26, 2003), relating to 
lumbosacral strain, provides that a 40 percent disability 
rating is properly assigned where the symptoms are severe, 
with listing of whole spine to opposite side, positive 
Goldwaithe's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  This 
is the maximum schedular evaluation assignable under that 
diagnostic code.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5292 (as 
in effect prior to September 26, 2003), relating to 
limitation of motion of the lumbar spine, provides a 40 
percent rating for severe limitation of motion of the lumbar 
spine.  This is the maximum schedular evaluation assignable 
under that diagnostic code.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5289 (as 
in effect prior to September 26, 2003), relating to ankylosis 
of the lumbar spine, provides a 40 percent rating for 
favorable ankylosis of the lumbar spine.  A 50 percent rating 
is provided for unfavorable ankylosis of the lumbar spine.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as 
in effect prior to September 23, 2002), relating to 
intervertebral disc syndrome, provides a 40 percent 
evaluation is provided when it is severe, being manifested by 
recurring attacks with intermittent relief.  Intervertebral 
disc syndrome is rated 60 percent disabling when pronounced 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc with little intermittent 
relief.  

C.  The Revised Spine Regulations

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5293, which became effective September 23, 2002, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining, under 38 C.F.R. § 4.25, separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is provided.  With incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent rating is for 
assignment.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

See Amendment to Part 4, Schedule for Rating Disabilities, 
Effective September 23, 2002; See 67 Fed. Reg. 54345-54349 
(Aug. 22, 2002).

The Board is generally required to review both the pre- and 
post-September 23, 2002, rating criteria to determine the 
proper evaluation for the veteran's disability due to 
intervertebral disc disease.  The effective date rule 
established by 38 U.S.C.A. § 5110(g), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.

Under the new schedule for rating spine disabilities 
effective from September 26, 2003, the criteria for rating 
intervertebral disc syndrome, based on incapacitating 
episodes, (codified at 38 C.F.R. §§ 4.71a, Diagnostic Codes 
5243) remain essentially unchanged from the rating criteria 
effective September 23, 2002.  However, intervertebral disc 
syndrome may be rated either based on incapacitating episodes 
or the General Rating Formula for Diseases and Injuries of 
the Spine.

Under the General Rating Formula for rating spine 
disabilities effective from September 26, 2003 (codified at 
38 C.F.R. §§ 4.71a, Diagnostic Codes 5235 - 5242), relative 
to lumbosacral strain (Diagnostic Code 5237), spinal stenosis 
(Diagnostic Code 5238), degenerative arthritis of the spine 
(Diagnostic Code 5242) (see also Diagnostic Code 5003), and 
intervertebral disc syndrome (Diagnostic Code 5243), a 40 
percent rating is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 100 percent rating is assigned for unfavorable ankylosis of 
the entire spine. 

Note (1) under the amended schedule, indicates that any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, must be 
evaluated separately under an appropriate diagnostic code.

Note (2) under the amended schedule, indicates that for VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.

Note (5) under the amended schedule, in pertinent part, 
indicates that for VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire thoracolumbar 
spine or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial 
subluxation or dislocation; or neurologic symptoms due to 
nerve root stretching.  Fixation of a spinal segment in a 
neutral position (zero degrees) always represents favorable 
ankylosis.

Procedural background

The veteran was initially granted service connection for a 
herniated disc in January 1970, and was assigned a 20 percent 
evaluation, effective October 5, 1968.  In December 1974, the 
RO reduced the veteran's evaluation for post-operative 
residuals of a lumbar laminectomy from 20 percent disabling 
to 10 percent disabling, effective March 1, 1975.

In June 1998, the veteran filed a claim for an increased 
evaluation for the residuals of his lumbar laminectomy.  The 
RO, in August 1998, granted the veteran's claim and assigned 
a 20 percent evaluation, effective June 17, 1998.  
Subsequently, in September 1998, the veteran filed a Notice 
of Disagreement with the June 1998 decision.  Thereafter, in 
October 1998, the RO issued a Statement of the Case to the 
veteran, which was followed by a Substantive Appeal that the 
veteran submitted in November 1998.  In January 1999, the RO 
increased the veteran's evaluation from 20 percent disabling 
to 40 percent disabling, effective June 17, 1998.  The RO, in 
its notice of the January 1999 rating decision, informed the 
veteran that the award had been made without appellate review 
and that if it did not hear from him in 60 days that it would 
assume that he was not satisfied with the award and his case 
would be forwarded to the Board.  The record does not 
indicate that the veteran replied in the required time 
period.  However, the record does not reflect that the case 
was ever forwarded to the Board for adjudication.

In September 2002, the veteran filed a claim for an increased 
evaluation for his service-connected low back disability.  In 
March 2003, the RO denied the veteran's claim and continued 
the previously assigned 40 percent evaluation.  In June 2003, 
the veteran filed a Notice of Disagreement, while was 
followed, in January 2004, by the RO issuing a Statement of 
the Case.  The veteran, then subsequently filed a Substantive 
Appeal in January 2004.

The Board finds that although the veteran filed a new claim 
for an increased rating in September 2002, an appeal of which 
has been perfected, the veteran's perfected 1998 appeal was 
never adjudicated by the Board.  Therefore, the rating period 
for consideration on appeal begins June 17, 1997, one year 
prior to the date of receipt of the reopened increased rating 
claim upon which the September 1998 notice of disagreement 
was based.  See 38 C.F.R. § 3.400(o)(2).

Factual Background

In a letter dated in June 1998, Dr. G. S. indicated that the 
veteran had presented to his office complaining of daily pain 
and increased weakness, particularly in the right leg.  He 
reported that the veteran was slow in moving from a chair and 
that his gait was regular, but very determined in his steps.  
He had difficulty duck walking, secondary to pain and 
weakness in his right leg.  On stance, the veteran seemed to 
have a left shoulder that was slightly higher than the right, 
which was associated with a pronounced lumbar curve on the 
right side of the body.

The veteran underwent a VA orthopedic examination in July 
1998.  On physical examination, the examiner reported that 
the veteran had a well-healed laminectomy scar on his back.  
He also reported that there was some tenderness, soreness, 
and pain to palpation, loss of lordosis, and pain with 
motion.  The veteran was able to forward flex to 65 degrees 
and extend, bend, and rotate to 20 to 25 degrees with pain.  
He was able to raise on to his toes and heels with a little 
bit of sciatic irritation.  X-rays taken of the veteran's 
lumbosacral spine revealed that the veteran had arthritis 
with a slightly narrow disc at L5-S1.  The examiner diagnosed 
the veteran with residual post-operative lumbar laminectomy.

In July 1998, the veteran also underwent a VA neurology 
compensation and pension examination.  The veteran complained 
of pain that radiated down his right leg and to his left 
buttock.  He also indicated that both of his legs were weak 
and that he was only able to walk a half a block before he 
had to stop due to increased pain in his back and legs.  The 
veteran further reported that he had paresthesia on and off 
at the bottom of his right foot at times.  Objectively, the 
veteran's lumbar lordotic curve was normal and the veteran 
had muscle tightness in the right and left lumbar and 
lumbosacral paravertebral muscles, much less so on the left.  
Tenderness was present bilaterally over the lumbosacral area 
on palpation.  Active movement strength against resistance 
showed right hip flexion about 75 percent of normal.  It was 
limited by pain which increased in his lower back at the 
lumbosacral area in the midline.  Pain was present in the 
area on testing the left hip on active movement, but active 
movement of the left hip was normal.  Flexion and extension 
of the right knee was 80 percent of normal and the left knee 
was normal.  The left ankle was normal, but the right ankle 
dorsiflexion was 85 percent of normal.  Sole flexion was 90 
percent of normal.  Position sense was normal in the toes of 
both feet.  Pain sensation was normal in both lower 
extremities and feet.  Patellar reflex was 2+ on the left and 
1+ on the right.  The veteran stood from his chair with 
moderate difficulty, avoiding weight bearing on his right 
leg.  The examiner reported that a MRI scan of the lumbar and 
lumbosacral area was negative other than postoperative 
changes at L5-S1.  The examiner diagnosed the veteran with 
postoperative status, ruptured intervertebral disc, L5-S1, 
with continued radiculopathy and chronic lower back pain.  He 
also indicated that the veteran's reflexes were normal except 
the right Achilles, which was a little slow.  He also noted 
that there were no sensory findings in either leg, but there 
was weakness on active motion strength testing as described 
in the neurologic examination.

In October 2002, the veteran underwent a VA orthopedic 
compensation and pension examination.  He complained of 
increasing amounts of stiffness, soreness, pain, weakness, 
fatigability, and limited endurance with the back.  He also 
experienced right leg pain, as well as occasional numbness, 
tingling, and paresthesia.  A physical examination revealed 
that the veteran ambulated with a very slow, purposeful gait.  
Examination of the back revealed a well-healed scar.  He also 
had a lot of hypersensitivity, tenderness, and soreness to 
palpation across the lumbar spine and across the sacroiliac 
joints.  There was no increased kyphosis or scoliosis, maybe 
a little bit of lost lordosis.  He could forward flex to 20 
degrees, limited by pain, extend to neutral and bend and 
rotate to 20 degrees, limited by pain.  Axial compression and 
pelvic rotation did not increase his pain.  He was able to 
raise onto his toes and heels.  He was able to raise onto his 
toes and onto his heels, holding on for support.  In a seated 
position, straight-leg raising was negative.  He had a little 
bit of decreased sensation in the lateral and posterior 
aspect of his right leg, but he did appear to have normal 
strength in both lower extremities.  X-rays taken in 
conjunction with the examination revealed that the veteran 
had minimal degenerative arthritic changes of the lumbosacral 
spine with marginal spur formation and bridging.  The 
examiner diagnosed the veteran with residual postoperative 
laminectomy for herniated lumbar disk.

An October 2002 MRI found that the veteran had multi-level 
disc herniations.  At L5-S1, there was moderate to marked 
right foraminal narrowing.  There was no abnormal contrast 
enhancement at this level.

In October 2002, Dr. J. C. examined the veteran's back.  A 
neurological examination found that the veteran's gait was 
slow with a marked right leg limp.  The Romberg test was 
normal.  The radial pulses, dorsalis pedis, and posterior 
tibial pulses were present and equal bilaterally.  The 
Babinski's sign was absent.   The deep tendon reflexes were 
present at the biceps, triceps, knees, and ankles and were 
equal bilaterally.  The strength on functional testing of the 
muscles of the upper and lower extremity was within normal 
limits.  The hip range of motion was full and painless.  
Straight leg raising test was limited to 80 degrees 
bilaterally secondary to tight hamstrings.  Shoulder range of 
motion was full and painless.  Toe and heel walks were very 
painful, so they were evaluated with the veteran seated--
there was no weakness in the bilateral ankle plantar flexors 
or dorsiflexors.  Knee bend was normal.  The examination to 
pin and touch sensation revealed decreased touch sensation in 
the right anterolateral thigh.  Lumbar range of motion on 
flexion, extension, lateral bending and rotation was 
decreased 40 percent due to low back pain.  The pain was 
located in the low back and right more than in the left legs 
posteriorly.  In terms of a diagnosis, the examiner indicated 
that a midline disc herniation and stenosis may have been 
present.

In October 2003, Dr. G. R. S., a private physician, 
prescribed that the veteran be fitted for a cane to use in 
his left hand when walking.

In November 2003, the veteran underwent a VA orthopedic 
compensation and pension examination.  On physical 
examination, the veteran was able to forward flex to about 20 
degrees, sidebend to 20 degrees bilaterally, and back extend 
to about 20 to 30 degrees.  He had a well-healed midline scar 
overlying the low lumbar region, which was nontender to 
palpation.  The veteran's low back was diffusely tender to 
palpation midline.  Physical examination of his bilateral 
lower extremities revealed symmetric musculature with no 
evidence of atrophy.  The skin was intact.  He had 2+ 
dorsalis pedis and posterior tibial pulses bilaterally.  His 
sensation was intact bilaterally with the exception of some 
mild numbness to light touch on the plantar surface of his 
right foot.  He had downgoing Babinski's bilaterally.  He had 
5/5 strength in his extensor hallucis longus.  He had 5/5 
strength in his left motor groups including his hip flexors 
and knee extensor, dorsiflexors, extensor hallucis longus and 
plantar flexors.  On his right, he had 4+/5 strength in his 
plantar flexors.  There was no clonus bilaterally.  He had +2 
patella and Achilles tendor reflexes bilaterally.  There was 
negative straight leg raise bilaterally.  An x-ray of the 
veteran's spine revealed a large right-sided exostoses 
between L3-L2.  There were smaller exostoses between L2-L1 on 
the right, as well as between L3-L4 and L4-L5.  There were 
less exostoses laterally on the left side in those locations.  
The lateral lumbar x-rays revealed mild facet hypertrophy.  
There was mild loss of disc height in the L5-S1 region 
compared to the other intervertebral discs.  The examiner's 
impression was that the veteran had low back pain, with 
right-sided radiculopathy.

In December 2003, the veteran underwent a VA neurology 
compensation and pension examination.  The veteran indicated 
that when he was on his feet for any period of time, he 
experienced aching, tiring, and stabbing pain in the low back 
which radiated down the right leg.  He indicated that 
tingling on the bottom of his foot was a new symptom.  The 
trajectory of the pain was from the bottom of the right 
buttock traveling down the posterior aspect of the thigh and 
moved laterally below the knee toward the ankle.  He rated 
the pain as a 10/10 daily for as long as he was on his feet.  
The veteran indicated that he did not take either therapy or 
medication for the condition.  He also indicated that he had 
not been confined to bed rest by any physician over the past 
twelve months, nor had he visited an emergency medical 
facility for the condition in the past twelve months.  The 
veteran reported that there was no difficulty with bowel, 
bladder, or sexual function and that he had been using a cane 
for the past month or two.

On examination, the veteran had a difficult time relaxing his 
legs for straight leg raising maneuvers, but after several 
attempts did not demonstrate much resistance of complain of 
significant pain until approximately 80 degrees of hip 
flexion.  The veteran had an ankle jerk response on the right 
with reinforcement graded as +1/4 and +2/4 on the left 
without reinforcement.  The right ankle was noted to be held 
actively in the dorsiflexed position even during 
reinforcement maneuvers, but was noted to be fully relaxed on 
the left.  There was mild 5-/5 graded strength on the right 
in terms of both hip flexion and knee extension.  He was 
graded otherwise as +5/5 in all other muscle groups on the 
right leg.  He was +5/5 in strength on the left leg.  There 
were no limitations in ranges of motion in any joint due to 
pain or other factors on either hip, knee, or foot.  No 
paraspinal muscle spasms were noted in the lumbar region.  
The veteran indicated that he was unable to either toe or 
heelwalk.  However, he could perform a toe raise when he held 
onto the examination table.  He walked with an antalgic gait 
on the right due to the pain of bearing weight on the right 
leg.  The examiner's impression was that the veteran had low 
back pain with radiation into the right leg.  The examiner 
also stated that there were no clinical maneuvers or signs 
that brought about or suggested the presence of any 
clinically relevant neurologic deficits.  

Analysis

I.  Criteria as in effect prior to September 23, 2002

Under the rating criteria in effect prior to September 23, 
2002, as set forth in 38 C.F.R. § 4.71a, Diagnostic Codes 
5292 (for limitation of motion of the lumbar spine) and 5295 
(for lumbosacral strain), the maximum schedular rating 
assignable is 40 percent.  The veteran is currently assigned 
a 40 percent evaluation for the service-connected back 
disability at issue, and as such, a higher rating is not for 
assignment under either Diagnostic Code.  The Board notes 
that pain, weakness, and fatigability cannot be the basis for 
an award in excess of the maximum evaluation assignable under 
a diagnostic code.  Spencer v. West, 13 Vet. App. 376 (2000).  
Even with consideration of functional loss due to pain, 
weakness, and fatigability, there has been no demonstration, 
by competent clinical evidence, of functional impairment 
comparable to unfavorable ankylosis of the lumbar spine so as 
to warrant a higher evaluation under Diagnostic Code 5289.  
Moreover, although on examination in July 1998 the veteran 
exhibited some neurological symptomology, the record does not 
show that he had pronounced interverterbral disc syndrome 
symptoms, evidenced by persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent knee jerk, or other neurological 
findings, with little relief.  As such, a higher evaluation 
is not warranted under Diagnostic Code 5293.

II.  Criteria as in effect from September 23, 2002 and 
September 25, 2003

Effective September 23, 2002, the Diagnostic criteria for 
intervertebral disc syndrome under Code section 5293 
underwent revision.  As revised, prior to September 26, 2003, 
Diagnostic Code 5293 states that intervertebral disc syndrome 
is to be evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002 to September 25, 2003, a 40 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the last 12 
months.  Finally, a 60 percent disability rating is warranted 
where the evidence reveals incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

VA and private examinations conducted in October 2002, do not 
establish incapacitating episodes, as defined by Note 1 to 
Diagnostic Code 5293, having a total duration of at least 6 
weeks during the past 12-months.  In fact, there is no 
indication that bed rest was prescribed by a physician at any 
time.  As such, the revised version of Diagnostic Code 5293, 
as in effect from September 23, 2002 to September 25, 2003, 
cannot serve as a basis for an increased rating on the basis 
of incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 to September 25, 2003, the 
Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected back disability, when combined under 
38 C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher combined disability rating. 

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's low back disability.  As 
noted above, one relevant Diagnostic Code for consideration 
in this regard is Diagnostic Code 5292, concerning limitation 
of motion of the lumbar spine.  Again, as previously 
discussed above, the veteran's symptomology corresponds to a 
40 percent evaluation under this code.  Thus, a 40 percent 
rating for orthopedic manifestations of the veteran's back 
disability is for application.  

As the medical evidence does not establish ankylosis, 
Diagnostic Codes 5286 and 5289 are not for application.  The 
only other potentially applicable Diagnostic Code with 
respect to the orthopedic manifestations of the veteran's 
service-connected low back disability is Diagnostic Code 
5295, for lumbosacral strain.  However, a 40 percent rating 
is the maximum assignable under that Diagnostic Code, and 
such has already been assigned.

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected low back disability.  As the veteran experienced 
lower right extremity numbness, tingling, and paresthesia, 
the potentially relevant Diagnostic Code sections are 8520, 
for the sciatic nerve, Diagnostic Code 8521, for the external 
popliteal nerve (common peroneal), Diagnostic Code 8522, for 
the musculocutaneous nerve (superficial peroneal), Diagnostic 
Code 8523, for the anterior tibial nerve (deep peroneal) 
Diagnostic Code 8524, for the internal popliteal nerve 
(tibial), and Diagnostic Code 8529, for the external 
cutaneous nerve of the thigh.  

As previously discussed, the medical evidence reveals various 
neurological findings.  One on October 2002 examination, the 
veteran had a negative straight leg raising test and and had 
some decreased sensation in the lateral and posterior aspect 
of his right leg.  Similarly, on another October 2002 
examination, the veteran had symmetric musculature with no 
evidence of atrophy and had intact sensation bilaterally, 
with the exception of some mild numbness to light touch on 
the plantar surface of the foot.  Additionally, he had a 
negative straight leg raising test and he had downgoing 
Babinski's bilaterally.  The examiner diagnosed him with 
radiculopathy.

The Board finds that the medical evidence detailed above 
allows for a finding of mild neurological manifestations of 
the veteran's service-connected post-operative residuals of a 
lumbar laminectomy.  As the medical evidence does not 
specifically state which nerves were affected by the 
veteran's low back disability, the Board will simply apply 
the Diagnostic Code affording the highest possible rating 
evaluation for "mild" neurological symptoms.  In this 
manner, the Board satisfies its obligation to resolve all 
reasonable doubt in favor of the veteran.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In the present case, a 10 
percent rating for mild disability is afforded under 
Diagnostic Codes 8520, 8521, 8524, and 8526.  All remaining 
potentially relevant Code sections provide evaluations of 
either 10 percent or are noncompensable.  Thus, the veteran 
is entitled to a 10 percent rating under Diagnostic Code 
8520, 8521, 8524, or 8526 for the neurologic manifestations 
of the disability at issue.

In sum, as instructed by the revised version of Diagnostic 
Code 5293, as in effect from September 23, 2002 to September 
25, 2003, the Board has considered the chronic orthopedic and 
neurologic manifestations of the veteran's low back 
disability.  It has been determined that the veteran is 
entitled to a 40 percent rating under Diagnostic Code 5292 
for his orthopedic manifestations, and that he is entitled to 
a 10 percent evaluation under Diagnostic Code 8520, 8521, 
8524, or 8526 for the neurologic manifestations.  A 40 
percent rating for orthopedic manifestations of the 
disability at issue combined with a 10 percent rating for the 
neurologic manifestations of the disability at issue result 
in a combined rating of 46, which rounded to the nearest 
tenth, warrants a 50 percent rating.  A noncompensable 
evaluation is currently established for the veteran's only 
other service-connected disability, postoperative residuals 
of a left inguinal hernia.  Thus, the revised version of 
Diagnostic Code 5293, as in effect from September 23, 2002 to 
September 25, 2003, entitles the veteran to an increased 
combined service-connected disability evaluation of 50 
percent if he is rated separately for the orthopedic and 
neurologic manifestations of the disability at issue.  As 
such, the evidence supports the grant of a separate 40 
percent rating for the orthopedic manifestations of the 
disability at issue for the period from September 23, 2002, 
to September 25, 2003, and a separate 10 percent rating for 
the neurologic manifestations of the disability at issue, for 
the period from September 23, 2002.  As discussed above, 
there is no basis for separate evaluations in excess of those 
amounts.  

III.  Criteria as in effect from September 26, 2003

The Board finds that, under the revised regulations effective 
from September 26, 2003, a higher evaluation is also not 
warranted for the veteran's service-connected back 
disability.  In this case, the examiner on the veteran's 
November 2003 spine examination reported that the veteran's 
forward flexion was 20 degrees, his extension was 20 degrees, 
and his lateral flexion was 20 degrees, bilaterally.  The 
Board finds that the veteran's forward flexion of 20 degrees 
corresponds to no more than a 40 percent evaluation per the 
criteria under Diagnostic Code 5237 (lumbosacral strain), 
5238 (spinal stenosis), or 5242 (degenerative arthritis of 
the spine), and 5243 (intervertebral disc syndrome).  The 
Board notes that the veteran's current disability does not 
warrant an evaluation greater than 40 percent at this time as 
it does not more nearly approximate the criteria for the next 
higher evaluation.  The Board notes that the medical evidence 
of record does establish that the veteran suffers functional 
loss due to pain, weakness, lack of endurance, and 
fatigability.  However, even with consideration under the 
criteria set forth in 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v 
Brown, 8 Vet. App. 202 (1995), the Board finds that there has 
been no demonstration, by competent clinical evidence, of 
additional functional impairment comparable to ankylosis of 
the entire thoracolumbar spine, so as to warrant the next 
higher evaluation.  

Additionally, the veteran has not been shown to have 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  Indeed, on VA examination 
in December 2003, the veteran indicated that he had not taken 
medication or therapy for his condition, nor had he been 
confined to bed rest by any physician for his condition over 
the past 12 months.  As such, a higher evaluation is not 
warranted under Diagnostic Code 5243 when evaluated based on 
incapacitating episodes.  

IV.  Final considerations- Separate Scar Evaluations and 
Extraschedular Consideration

A.  Scars

Before closing, the Board will briefly address the question 
of entitlement to a separate evaluation for scar residuals of 
the veteran's service-connected post-operative residuals, 
lumbar laminectomy.  In this vein, the Court has recognized 
that the critical element in assigning separate ratings 
resulting from a disability is that none of the 
symptomatology for any one of the disorders is duplicative of 
or overlapping with the symptomatology of other disorders.  
See Esteban v. Brown, 6 Vet. App. 259 (1994).  

Here, on VA examination in July 1998, the examiner noted that 
the veteran had a well-healed laminectomy scar.  Similarly, 
on VA examination in November 2003, the examiner reported 
that the veteran had a well-healed midline scar overlying the 
low lumbar region that was nontender to palpation.  As such, 
the Board finds that because there is no evidence that the 
scars were tender or manifested a separate and distinct pain 
different from the mechanical-type pain discussed above that 
characterized the veteran's orthopedic and neurologic 
manifestations of the service-connected disability at issue.  
In view of the foregoing, a separate evaluation under 
Diagnostic Code 7804 (for tender and painful scars)(as in 
effect both prior to and since August 30, 2002) for the 
veteran's scar is not warranted.

B.  Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, the record before the Board does not contain evidence 
of "exceptional or unusual" circumstances that would 
preclude the use of the regular rating schedule.  




ORDER

1.  Entitlement to a rating in excess of 40 percent for 
service-connected post-operative residuals, lumbar 
laminectomy, prior to September 23, 2002, is denied.

2.  Entitlement to a separate 40 percent evaluation for 
orthopedic manifestations of the service-connected post-
operative residuals, lumbar laminectomy, from September 23, 
2002 to September 25, 2003, is granted, subject to the 
applicable law governing the award of monetary benefits.

3.  Entitlement to a separate 10 percent evaluation for 
neurologic manifestations of the service-connected post-
operative residuals, lumbar laminectomy from September 23, 
2002, is granted, subject to the applicable law governing the 
award of monetary benefits.

4.  Entitlement to a rating in excess of 40 percent for post-
operative residuals, lumbar laminectomy, from September 26, 
2003, is denied.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


